Title: To Thomas Jefferson from David Thomas, 26 January 1808
From: Thomas, David
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Albany Jany. 26th. 1808
                  
                  Being at Albany today I take the liberty to enclose you a copy of Govr. Tompkins speech—I think this and the Resolutions of our Republican citizens of the city of New York will evince that there is no defection here notwithstanding what has been said
                  With great respect & esteem Yours &c
                  
                     David Thomas 
                     
                  
               